PARKER, Judge.
This is Miller’s second appeal to this court. Miller’s first appeal1 was from a trial court order denying Miller’s motion to correct his sentence, where he contended *371that his sentencing guidelines scoresheet was prepared in violation of Miller v. Florida, — U.S. -, 107 S.Ct. 2446, 96 L.Ed.2d 351 (1987), appeal after remand, 512 So.2d 198 (Fla.1987). Because the scoresheet was not included in the record, this court could not determine which were the effective sentencing guidelines that applied to Miller, and remanded the matter to the trial court for further consideration.
Miller again appeals the trial court’s order dated January 15, 1988, which denied Miller’s motion to correct an illegal sentence. We affirm the trial court’s order.
The sentencing guidelines which were applicable to Miller were effective October 1, 1983. They contained a recommended sentencing range of 4V2 to 5*/2 years. On September 26, 1985, Miller was sentenced to five years. There was no error.
SCHOONOVER, A.C.J., and THREADGILL, J., concur.

. Miller v. State, 515 So.2d 392 (Fla. 2d DCA 1987).